Exhibit 99.2 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited in thousands of Canadian dollars) As at As at Notes September 30, 2014 March 31, 2014 ASSETS Non-current assets Property, plant and equipment $ $ Intangible assets Contract initiation costs Other non-current financial assets 6 Non-current receivables - Investments Deferred tax asset Current assets Inventory - Gas delivered in excess of consumption 7 Gas in storage Current trade and other receivables Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current financial assets 6 Corporate tax recoverable Restricted cash Cash and cash equivalents Assets classified as held for sale 5 TOTAL ASSETS $ $ 1 Deficit attributable to equity holders of the parent Deficit $ ) $ ) Accumulated other comprehensive income 7 Shareholders’ capital 8 Equity component of convertible debentures Contributed surplus Shareholders’ deficit ) ) Non-controlling interest TOTAL DEFICIT ) ) Non-current liabilities Long-term debt 9 Provisions Deferred lease inducements Other non-current financial liabilities 6 Deferred tax liability - Current liabilities Trade and other payables Accrued gas payable Deferred revenue 82 Income taxes payable Current portion of long-term debt 9 95 Provisions Other current financial liabilities 6 Liabilities relating to assets classified as held for sale 5 TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ Commitments and Guarantees (Note 15) See accompanying notes to the interim condensed consolidated financial statements 2 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF LOSS (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Three months Three months Six months Six months ended ended ended ended September 30, September 30, September 30, September 30, Notes CONTINUING OPERATIONS SALES 12 $ COST OF SALES GROSS MARGIN EXPENSES Administrative expenses Selling and marketing expenses Other operating expenses 11(a) Operating profit before the following Finance costs 9 ) Change in fair value of derivative instruments 6 ) Other income (loss) ) 19 ) Loss before income taxes ) Provision for (recovery of) income taxes 10 ) ) LOSS FOR THE PERIOD FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) DISCONTINUED OPERATIONS Income (loss) for the period from discontinued operations 5 ) ) ) LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) Attributable to: Shareholders of Just Energy $ ) $ ) $ ) $ ) Non-controlling interest ) ) LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) Loss per share from continuing operations available to shareholders 13 Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Earnings (loss) per share from discontinued operations Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Loss per share available to shareholders Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 3 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited in thousands of Canadian dollars) Three months Three months Six months Six months ended ended ended ended September 30, September 30, September 30, September 30, Notes Loss for the period $ ) $ ) $ ) $ ) Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods: 7 Unrealized gain (loss) on translation of foreign operations from continuing operations ) ) Unrealized gain (loss) on translation of foreign operations from discontinued operations ) ) Amortization of deferred unrealized gain on discontinued hedges net of income taxes of nil (2013 - $49) and nil (2013 - $450) for the three and six months ended September 30, 2014, respectively - ) - ) Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods, net of tax ) ) Total comprehensive loss for the period, net of tax $ ) $ ) $ ) $ ) Total comprehensive loss attributable to: Shareholders of Just Energy $ ) $ ) $ ) $ ) Non-controlling interest ) ) Total comprehensive loss for the period, net of tax $ ) $ ) $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 4 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT FOR THE SIX MONTHS ENDED SEPTEMBER 30 (unaudited in thousands of Canadian dollars) Notes ATTRIBUTABLE TO THE SHAREHOLDERS Accumulated earnings Accumulated earnings, beginning of period $ $ Loss for the period, attributable to shareholders ) ) Accumulated earnings, end of period ) DIVIDENDS Dividends, beginning of period ) ) Dividends 14 ) ) Dividends, end of period ) ) DEFICIT $ ) $ ) ACCUMULATED OTHER COMPREHENSIVE INCOME 7 Accumulated other comprehensive income, beginning of period $ $ Other comprehensive income (loss) ) Accumulated other comprehensive income, end of period $ $ SHAREHOLDERS’ CAPITAL 8 Shareholders’ capital, beginning of period $ $ Share-based compensation awards exercised Dividend reinvestment plan Shareholders’ capital, end of period $ $ EQUITY COMPONENT OF CONVERTIBLE DEBENTURES Balance, beginning of period $ $ Balance, end of period $ $ CONTRIBUTED SURPLUS Balance, beginning of period $ $ Add:Share-based compensation awards 11(a) Non-cash deferred share grant distributions 41 62 Less: Share-based compensation awards exercised ) ) Balance, end of period $ $ NON-CONTROLLING INTEREST Balance, beginning of period $ $ ) Investment by non-controlling shareholders - Payments to non-controlling shareholders ) ) Foreign exchange impact on non-controlling interest 86 Income attributable to non-controlling interest ) Balance, end of period $ $ TOTAL DEFICIT $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 5 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited in thousands of Canadian dollars) Three months Three months Six months Six months ended ended ended ended Net inflow (outflow) of cash related to the following activities Notes September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 OPERATING Loss before income taxes $ ) $ ) $ ) $ ) Items not affecting cash Amortization of intangible assets and related supply contracts Amortization of contract initiation costs Amortization of property, plant and equipment Amortization included in cost of sales - - Share-based compensation 11(a) Financing charges, non-cash portion Other ) Change in fair value of derivative instruments Cash inflow/(outflow) from operating activities of discontinued operations Adjustment required to reflect net cash receipts from gas sales Changes in non-cash working capital ) Income tax paid ) ) ) Cash inflow from operating activities INVESTING Purchase of property, plant and equipment ) Purchase of intangible assets ) Contract initiation costs ) Cash outflow from investing activities of discontinued operations ) Cash outflow from investing activities ) FINANCING Dividends paid ) Issuance of long-term debt Repayment of long-term debt ) Debt issuance costs - - ) ) Distributions to minority shareholder ) Cash inflow (outflow) from financing activities of discontinued operations ) ) Cash inflow (outflow) from financing activities ) ) Effect of foreign currency translation on cash balances (9 ) Net cash inflow (outflow) ) ) Cash and cash equivalents reclassified to assets held for sale - - ) - Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental cash flow information: Interest paid $ See accompanying notes to the interim condensed consolidated financial statements 6 JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2014 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 1.
